The unnecessary averment in the indictment that the liquor was not sold for medicinal, mechanical, scientific or sacramental purposes did not render it necessary that the State make proof of these negative allegations. Such was the rule at a time when the law required such averments. Robert v. State, 90 Tex. Crim. 133. The purpose for which the liquor was sold being peculiarly within his knowledge, the burden was upon the appellant to introduce sufficient evidence on the subject to raise in the minds of the jury a reasonable doubt as to whether his purpose was a lawful one. Underhill on Crim. Ev., 3rd Ed., Sec. 52, p. 51, notes 26, 27 and 28. See also cases collated in Robert v. State, supra.
The motion is overruled.
Overruled.